90 S.E.2d 390 (1955)
243 N.C. 277
STATE
v.
Ottway BURTON.
No. 578.
Supreme Court of North Carolina.
December 14, 1955.
*391 William B. Rodman, Jr., Atty. Gen., Harry W. McGalliard, Asst. Atty. Gen., for the State.
Ottway Burton, Asheboro, pro se.
HIGGINS, Justice.
The sufficiency of the bill of indictment confronts us at the outset in this case. The purpose of a bill is (1) to give the defendant notice of the charge against him to the end that he may prepare his defense and to be in a position to plead former acquittal or former conviction in the event he is again brought to trial for the same offense; (2) to enable the court to know what judgment to pronounce in case of conviction. In this case the bill fails to identify the place where the vehicle was parked other than upon a public street in the City of Greensboro in a parking zone and space. Inasmuch as there are many streets in Greensboro, it is necessary to identify the street in the bill or warrant in order that the defendant or his attorney can go to the Ordinances of the City and ascertain if parking at the time and place charged constitutes a violation of the ordinance. No reference in the bill is made to the number of the ordinance, date of its passage, or otherwise. The number, article or date of passage of the ordinance, or some other identifying reference should be given.
The case of State v. Scoggin, 236 N.C. 1, 72 S.E.2d 97, is not in conflict with what is said here. In the Scoggin Case the sufficiency of the warrant to charge a criminal offense was not at issue, and, therefore, the full contents of the warrant are not set out in the Court's opinion. However, examination of the original record in that case discloses the warrant charged "that on or about the 25th day of February, 1952, in the City of Raleigh and in Raleigh Township, Wake County, William G. Scoggin, Jr., between the hours of 8 a. m. and 6 p. m. did park and leave standing his motor vehicle in a parking meter placed in a one-hour parking meter zone on Fayetteville Street between Morgan Street and Cabarrus Street, said space being alongside and next to a parking meter, and did then and there fail and refuse to deposit any coin or money in said parking meter * * * in violation of the Ordinance of the City of Raleigh, being Sections 19, 58, 66, 67 and 68 of Chapter 5 of the 1950 Code of the City of Raleigh, contrary to the statute," etc.
*392 The warrant in the Scoggin case serves to emphasize the deficiencies in the indictment in this case. It is insufficient to support the verdict and judgment. The judgment of the Superior Court of Guilford County is
Reversed.